Jones, Judge:
Under contracts entered into by the Department of Finance and Administration, the claimant, International Business Machines Corporation, furnished certain equipment and services during the months of May and June, 1967. Invoices therefor, in the total amount of $7,882.03, were submitted to the respondent in July, 1967. As the invoices were for goods and services furnished and performed in the prior fiscal year, they could not be processed for payment for the reason that the appropriated funds had expired. The Department of Finance and Administration, by its Commissioner and the Attorney General, filed its answer herein admitting that the claim is valid and in the proper amount and recommending that the same be paid. By agreement of the parties, this claim was submitted on the record.
It appears from the record that the goods and services covered by the claimant’s invoices were duly furnished to the Department of Finance and Administration, that the amount claimed is fair and reasonable, and that in equity and good conscience the same should be paid. Therefore, the Court is of opinion to and does hereby award to the claimant, International Business Machines Corporation, the sum of $7,882.03.